UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1686


THE CLIENT PROTECTION FUND OF THE BAR OF MARYLAND,

                Plaintiff - Appellee,

          v.

MELDON S. HOLLIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-00680-WDQ)


Submitted:   January 31, 2011             Decided:   February 25, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Meldon S. Hollis, Jr., Appellant Pro Se. Leo Wesley Ottey, Jr.,
CHASE & CHASE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Meldon Hollis, Jr., appeals from the district court’s

order remanding the underlying action to Maryland state court

and imposing attorney’s fees against him.                         To the extent that

Hollis appeals the order remanding to state court, the order is

not appealable.          See 28 U.S.C. § 1447(d) (2006).                      Accordingly,

we dismiss, in part, for lack of jurisdiction.

               We review for abuse of discretion the district court’s

order granting attorney’s fees pursuant to 28 U.S.C. § 1447(c)

(2006).    In re Lowe, 102 F.3d 731, 733 n.2 (4th Cir. 1996).                           The

Supreme    Court       has    held    that,       “absent   unusual      circumstances,

courts may award attorney’s fees under § 1447(c) only where the

removing       party     lacked      an    objectively      reasonable         basis     for

seeking removal.”            Martin v. Franklin Capital Corp., 546 U.S.

132, 141 (2005).              As noted by the district court, this was

Hollis’ second baseless attempt to remove the proceedings from

state court.          Accordingly, we find that the award of $2275 was

well   within     the     district        court’s     discretion       and,    therefore,

affirm in part.

               In light of this disposition, we deny the Appellee’s

motion    to    dismiss      the     appeal   as    well    as    Hollis’      motion    for

injunctive relief and to vacate the writ of garnishment.                                 We

dispense       with    oral     argument      because       the       facts    and     legal

contentions        are       adequately       presented          in     the     materials

                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    3